 1   WO                                                                                  MDR
 2
 3
 4
 5
 6                      IN THE UNITED STATES DISTRICT COURT
 7                            FOR THE DISTRICT OF ARIZONA
 8
 9    Ka’Mari Diamond,                               No. CV 19-05322-PHX-MTL (ESW)
10                         Plaintiff,
11    v.                                             ORDER
12
      J. Douglas Mangum, et al.,
13
                           Defendants.
14
15          On October 3, 2019, Plaintiff Ka’Mari Diamond, who is confined in a Maricopa
16   County Jail, filed a pro se civil rights Complaint pursuant to 42 U.S.C. § 1983 (Doc. 1) and
17   an Application to Proceed In Forma Pauperis (Doc. 2). The Court will dismiss this action.
18   I.     Application to Proceed In Forma Pauperis and Filing Fee
19          The Court will grant Plaintiff’s Application to Proceed In Forma Pauperis. 28
20   U.S.C. § 1915(a). Plaintiff must pay the statutory filing fee of $350.00. 28 U.S.C.
21   § 1915(b)(1). The Court will assess an initial partial filing fee of $44.01. The remainder
22   of the fee will be collected monthly in payments of 20% of the previous month’s income
23   credited to Plaintiff’s trust account each time the amount in the account exceeds $10.00.
24   28 U.S.C. § 1915(b)(2). The Court will enter a separate Order requiring the appropriate
25   government agency to collect and forward the fees according to the statutory formula.
26   II.    Statutory Screening of Prisoner Complaints
27          The Court is required to screen complaints brought by prisoners seeking relief
28   against a governmental entity or an officer or an employee of a governmental entity. 28
 1   U.S.C. § 1915A(a). The Court must dismiss a complaint or portion thereof if a plaintiff
 2   has raised claims that are legally frivolous or malicious, that fail to state a claim upon which
 3   relief may be granted, or that seek monetary relief from a defendant who is immune from
 4   such relief. 28 U.S.C. § 1915A(b)(1)–(2).
 5          A pleading must contain a “short and plain statement of the claim showing that the
 6   pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2) (emphasis added). While Rule 8 does
 7   not demand detailed factual allegations, “it demands more than an unadorned, the-
 8   defendant-unlawfully-harmed-me accusation.”           Ashcroft v. Iqbal, 556 U.S. 662, 678
 9   (2009). “Threadbare recitals of the elements of a cause of action, supported by mere
10   conclusory statements, do not suffice.” Id.
11          “[A] complaint must contain sufficient factual matter, accepted as true, to ‘state a
12   claim to relief that is plausible on its face.’” Id. (quoting Bell Atlantic Corp. v. Twombly,
13   550 U.S. 544, 570 (2007)). A claim is plausible “when the plaintiff pleads factual content
14   that allows the court to draw the reasonable inference that the defendant is liable for the
15   misconduct alleged.” Id. “Determining whether a complaint states a plausible claim for
16   relief [is] . . . a context-specific task that requires the reviewing court to draw on its judicial
17   experience and common sense.” Id. at 679. Thus, although a plaintiff’s specific factual
18   allegations may be consistent with a constitutional claim, a court must assess whether there
19   are other “more likely explanations” for a defendant’s conduct. Id. at 681.
20          But as the United States Court of Appeals for the Ninth Circuit has instructed, courts
21   must “continue to construe pro se filings liberally.” Hebbe v. Pliler, 627 F.3d 338, 342
22   (9th Cir. 2010). A “complaint [filed by a pro se prisoner] ‘must be held to less stringent
23   standards than formal pleadings drafted by lawyers.’” Id. (quoting Erickson v. Pardus, 551
24   U.S. 89, 94 (2007) (per curiam)).
25          If the Court determines that a pleading could be cured by the allegation of other
26   facts, a pro se litigant is entitled to an opportunity to amend a complaint before dismissal
27   of the action. See Lopez v. Smith, 203 F.3d 1122, 1127-29 (9th Cir. 2000) (en banc).
28



                                                    -2-
 1   Plaintiff’s Complaint will be dismissed for failure to state a claim, without leave to amend
 2   because the defects cannot be corrected.
 3   III.   Complaint
 4          In her one-count Complaint, Plaintiff seeks monetary damages from Defendants
 5   Deputy County Attorney J. Douglas Mangum and Attorney Jesus Acosta. Plaintiff alleges
 6   her rights to a speedy trial and due process were violated because Defendant Mangum and
 7   Defendant Acosta, who is her court-appointed attorney, waived her right to a speedy trial
 8   without her “verbal or written consent or knowledge of actions.” She contends that two
 9   days later, she contacted Defendant Acosta’s office and requested a “fast, fair and speedy
10   trial,” but was advised that she could not have a speedy trial because her “speedy trial was
11   waived” by Defendants Mangum and Acosta.
12   IV.    Failure to State a Claim
13          Prosecutors are absolutely immune from liability for damages under § 1983 for their
14   conduct in “initiating a prosecution and in presenting the State’s case” insofar as that
15   conduct is “intimately associated with the judicial phase of the criminal process.” Buckley
16   v. Fitzsimmons, 509 U.S. 259, 270 (1993) (quoting Imbler v. Pachtman, 424 U.S. 409, 430-
17   31 (1976)). Immunity even extends to prosecutors for “eliciting false or defamatory
18   testimony from witnesses or for making false or defamatory statements during, and related
19   to, judicial proceedings.” Buckley, 509 U.S. at 270; see also Broam v. Bogan, 320 F.3d
20   1023, 1029-30 (9th Cir. 2003) (prosecutor absolutely immune from liability for failure to
21   investigate the accusations against a defendant before filing charges; for knowingly using
22   false testimony at trial; and for deciding not to preserve or turn over exculpatory material
23   before trial, during trial, or after conviction). Thus, the Court will dismiss Defendant
24   Mangum.
25          A prerequisite for any relief under 42 U.S.C. § 1983 is a showing that the defendant
26   has acted under the color of state law. An attorney representing a criminal defendant does
27   not act under color of state law. See Polk County v. Dodson, 454 U.S. 312, 325 (1981);
28   see also Szijarto v. Legeman, 466 F.2d 864, 864 (9th Cir. 1972) (per curiam) (“[A]n



                                                -3-
 1   attorney, whether retained or appointed, does not act ‘under color of’ state law.”). Thus,
 2   the Court will dismiss Defendant Acosta.
 3   IT IS ORDERED:
 4          (1)    Plaintiff’s Application to Proceed In Forma Pauperis (Doc. 2) is granted.
 5          (2)    As required by the accompanying Order to the appropriate government
 6   agency, Plaintiff must pay the $350.00 filing fee and is assessed an initial partial filing fee
 7   of $44.01.
 8          (3)    The Complaint (Doc. 1) is dismissed pursuant to 28 U.S.C. § 1915A(b)(1)
 9   and (2), and the Clerk of Court must enter judgment accordingly.
10          (4)    The docket shall reflect that the Court, pursuant to 28 U.S.C. § 1915(a)(3)
11   and Federal Rules of Appellate Procedure 24(a)(3)(A), has considered whether an appeal
12   of this decision would be taken in good faith and finds Plaintiff may appeal in forma
13   pauperis.
14          Dated this 25th day of November, 2019.
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                                  -4-
